Citation Nr: 0112316	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a 
chalazion of the right lower eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied the veteran's claim for an increased 
(compensable) rating for a chalazion of the right lower 
eyelid.

The veteran requested a hearing before an RO hearing officer, 
and was scheduled for such a hearing on October 3, 2000.  
When he arrived at the RO on that day, he elected to have a 
discussion with the decision review officer in stead of an RO 
hearing.  At that meeting, the veteran's representative 
raised the issue of entitlement to secondary service 
connection for blepharitis.  That issue has not been 
developed or certified for appellate consideration, and is 
referred to the RO for appropriate action.


FINDING OF FACT

The current clinical findings do not demonstrate that the 
veteran currently has a chalazion of the right lower eyelid.


CONCLUSION OF LAW

The criteria for a compensable rating for a chalazion of the 
right lower eyelid have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the veteran's claim for an increased rating 
for his service-connected right lower eyelid chalazion, the 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with either 
38 U.S.C.A. § 5107(a) (2000) or the Veterans Claims 
Assistance Act of 2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's chalazion of the right lower eyelid has been 
rated as a scar of the head, face or neck under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  
Diagnostic Code 7800 provides that, when there is a scar of 
the head, face or neck which is slight, a noncompensable 
rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
When a scar of the head, face or neck is moderate and 
disfiguring, a 10 percent rating is warranted.  Id.  A 30 
percent rating is assigned when a scar of the head, face or 
neck is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  Id.  
When there is complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement as a result of scar(s) of the head, face or 
neck, a 50 percent rating is assigned.  Id.

On VA examination in September 1999, the veteran reported a 
history of a chalazion in service which was treated with 
antibiotic ointment.  The veteran complained of problems with 
his eye tearing and obstructing his vision at times over the 
previous several months.  On examination of the veteran's 
right eye, the pupil was normally reactive to light and the 
conjunctiva were clear.  The veteran's upper eyelid was 
normal.  The lower eyelid of the right eye demonstrated no 
chalazion or other abnormality.  The examiner noted that the 
veteran's right eye closed completely and there was no 
evidence of dry eye syndrome.  The diagnostic impression 
included a finding of no evidence of chalazion.

Private medical records were submitted from the Wills Eye 
Hospital and the Nelson Medical Group.  Appellate review of 
these records does not show that the veteran has received 
treatment for a chalazion of the right lower eyelid.  The 
veteran has been followed for myopia and blepharitis.

The evidence of record does not establish the presence of any 
clinical findings that would support a compensable rating for 
a chalazion of the right lower eyelid.  The clinical findings 
on VA examination fail to even demonstrate that the veteran 
currently has a chalazion of the right lower eyelid, much 
less that it is moderate and disfiguring such as to warrant a 
compensable rating.  Moreover, VA treatment records do not 
reflect that the veteran has received any treatment for his 
service-connected chalazion of the right lower eyelid.

In the absence of clinical findings which demonstrate 
symptoms consistent with the criteria for a compensable 
rating, there is no basis to allow the veteran's claim.  
Against this background, a compensable rating for a chalazion 
of the right lower eyelid is not warranted and the appeal on 
this issue is denied.


ORDER

An increased (compensable) rating for a chalazion of the 
right lower eyelid is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

